Bifurcation of matrimonial actions is generally disfavored because it raises the possibilities of economic coercion, two protracted proceedings, or delay in resolving the financial issues (Campbell v Campbell, 171 AD2d 720; Fiorella v Fiorella, 132 AD2d 643). Absent concrete reasons for bifurcation, such a motion should be denied (see, Campbell v Campbell, supra, at 721). Here, the only reason the plaintiff offers is that the *576grounds phase would progress quickly and the equitable distribution phase would be more complicated. Such a reason does not warrant bifurcation and could well lead to a delay in resolving the financial issues. Bracken, J. P., Balletta, Thompson and Hart, JJ., concur.